DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 07/22/2021 are acknowledged. Claims 1, 3, 17-18, 21-28 are currently pending, claims 17-18 and 27-28 have been withdrawn.
Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 07/22/2021 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
New Grounds of Rejections
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Llamas, M.R. et al., U.S Patent Application Publication 2015/0181924 in view of Steup, C.W.K., et al., DE 102012105063A1 (English translation provided)and Flockhart, et al., U.S. Patent Application Publication 2006/0167283.
	Llamas teaches mixtures of cannabidiol with an emulsifier, the emulsifier selected from polyethylene glycol or PEG-400 where the cannabidiol is from about 0.1% to about 32% and the emulsifier is from about 10% to about 63% or about 68%, compare instant claims 1, 21-22, and 25-26. (See paragraphs 0031, 0034, and 0036.) Llamas teaches that the cannabidiol may be artificially synthesized and substantially free of impurities, compare instant claims 3 and 24. (See paragraph 0030.) These ranges overlap and have endpoints almost identical to the ranges claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Regarding the intended oral use of the compositions, the compositions of the prior art are made of the same vehicles and active agents in the same amounts claimed that are delivered through the mouth and thus still appear to read on the compositions claimed.
	Llamas does not teach that the compositions also include antioxidants at 0.05 wt%.
Steup teaches formulations comprising 50 mg antioxidant in 100 g emulsifier (0.05 wt% antioxidant) and 0.1-20 wt% cannabinoid (i.e. ~80-99.9% oil). (See paragraphs 0036-0037) Steup teaches that the cannabinoid can be cannabidiol. (See paragraphs 0026-0027, and claim 1.) Steup teaches that the compositions can comprise alpha-tocopherol as an antioxidant additive and that the additives can be  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include an antioxidant in the cannabidiol compositions of Llamas as taught by Steup in order to prevent the degradation of the cannabidiol in the compositions. One of ordinary skill in the art would have also been motivated to select the amounts of cannabidiol, emulsifier, and antioxidant in the compositions given that the same amounts of cannabidiol and emulsifier were set forth as the same exact end points in Llamas and the same 0.05 wt% antioxidant amount was set forth by Steup indicating these were common art recognized amounts of cannabidiol, emulsifier, and antioxidant already commonly used in the art prior to the effective filing date of the claimed invention. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the prior art of given that the prior art is all directed to formulations for delivery cannabidiol and Steup teaches how to stabilize such formulations using antioxidants as well as common amounts use to do so.
Llamas and Steup do not teach the purity of their cannabidiol drug.
Flockhart teaches methods of preparing cannabidiol in pure from a plant having a purity of 99.5% or greater. (See claims 1-2.) Flockhart teaches that the 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a pure form of cannabidiol in the drug formulations requiring this drug taught by Llamas and Steup in order to provide for a pure active agent thus avoiding any potential unwanted side effects from impurities present in the drug such as unwanted psychoactive contaminants. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the prior art of Llamas already teaches the use of pure synthesized cannabidiol in their compositions and the further art of Flockhart provides for purified forms of this drug that avoid unwanted contaminants preventing the inclusion of psychoactive agents. 
Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKE M VU/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
-